Title: To George Washington from Edmund Pendleton, 21 April 1775
From: Pendleton, Edmund
To: Washington, George



Dr Sir
Apl 21. 1775.

I have procured a Copy of Dr Savage’s Bill Which I now inclose you with the other papers, as I imagine Yr Answer may be drawn above with more convenience to you. As to the Release he sets up, ’twil be necessary to set forth where it was made by your consents, or on her privy examination in Court, so far as you are acquainted wth the Facts. it will be time enough to have the Answer agt October, & indeed I fear ’twil be of no use then, as all late Accounts from ⟨Br⟩itain seem to promise Us other emploiment before that time. We have a loose Report that the Govr has taken the Key of the Magazine, & that a sloop with a Company of Marines was lying in each of the Creeks, which it was Supposed were to take the Arms & Amunition from thence. Some of our Independants had a strong inclination to go immediately & secure the Arms & Amunition.
I have as yet heard nothing From the Speaker fixing the time of our setting out, indeed from some disturbances in the City, by the Slaves, I doubt whether he will go—I purpose however to set off at all events Wednesday morning the 3d & shall be glad to meet you at upper Malbrough thursday night. My Complts to Mrs Washington and the young pair. I am Dr Sr Yr mo. humble Servt

Edmd Pendleton

